OPINION — AG — ** COUNTY LAW LIBRARY — BOARD — MEMBERS ** BOTH OF THE TWO DISTRICT JUDGES OF THE DISTRICT COURT ARE MEMBERS OF THE BOARD OF LAW LIBRARY TRUSTEES AND THAT ONLY ONE OF THE TWO MEMBERS OF THE LOCAL BAR ASSOCIATION CHOSEN BY THE MEMBERS OF THE ASSOCIATION AS A MEMBER OF SAID BOARD OF LAW LIBRARY TRUSTEES (THE ONE CHOSEN FIRST, UNLESS HE WAS A DISTRICT JUDGE OR THE COUNTY ATTORNEY) IS A MEMBER OF SAID BOARD OF LAW LIBRARY TRUSTEES. (MEMBERSHIP, COURT FUND, PROCEEDS, BAR ASSOCIATION) CITE: 19 Ohio St. 811 [19-811], 19 Ohio St. 815 [19-815](A), 19 Ohio St. 827 [19-827], 19 Ohio St. 828 [19-828] (J. H. JOHNSON)